Case 2:19-cr-00067-RAJ-DEM Document 1 Filed 04/22/19 Page 1 of 2 PageID# 1

                                                                                          FILED

                                                                                               7ir
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA                       CLERK, U.S. DISTRICT COURT
                                        Norfolk Division                                 NORFOLK. VA


UNITED STATES OF AMERICA                            CRIMINAL NO.2:19cr


               V.                                   33 U.S.C.§ 1319(c)(4)
                                                    Clean Water Act False Statements
MONICA BOROWICZ,                                   (Count 1)

              Defendant.                            18 U.S.C. §981(a)(1)(C)
                                                    Criminal Forfeiture



                                 CRIMINAL INFORMATION
                                            (Felony)

       THE UNITED STATES ATTORNEY CHARGES THAT;


                                           COUNT ONE


       From in or about April 2014, through in or about March 2018, the exact dates being

unknown, in the Eastern District of Virginia, and elsewhere, the defendant, MONICA

BOROWICZ,knowingly caused false material statements, representations, and certifications to

be made in records, reports, and other documents filed and required to be maintained under the

Clean Water Act(33 U.S.C. § 1251, et. seq.) and the regulations promulgated thereunder, that is,

the defendant, MONICA BOROWICZ,knowingly caused to be reported in monthly Discharge

Monitoring Reports(DMR)for the NASA Wallops Island Flight Facility, submitted to the

Virginia Department of Environmental Quality, false test results for Total Kjeldahl Nitrogen

(TKN)levels being discharged from the NASA Wallops Island Flight Facility into the navigable

waters ofthe United States and Virginia.

       (In violation ofTitle 33, United States Code, Section 1319(c)(4).)
Case 2:19-cr-00067-RAJ-DEM Document 1 Filed 04/22/19 Page 2 of 2 PageID# 2




                                          FORFEITURE

   1. The defendant, if convicted of the single violation alleged in this Criminal Information,

      shall forfeit to the United States, as part of the sentencing pursuant to Federal Rule of

       Criminal Procedure 32.2, any property, real or personal, which constitutes or is derived

      from proceeds traceable to the violation.

   2. If any property that is subject to forfeiture above, as a result of any act or omission of the

      defendant,(a) cannot be located upon the exercise of due diligence,(b) has been

      transferred to, sold to, or deposited with a third party,(c) has been placed beyond the

      jurisdiction of the Court,(d) has been substantially diminished in value, or(e) has been

      commingled with other property that cannot be divided without difficulty, it is the

      intention ofthe United States to seek forfeiture of any other property of the defendant, as

      subject to forfeiture under Title 21, United States Code, Section 853(p).

          (In accordance with Title 18, United States Code, Section 981(a)(1)(C) and Title 28,
          United States Code, Section 2461.)


                                                     G.ZA£44ARY TERWILLIGER
                                                                                     ;y


                                              By:
                                                     Joseph L. Kosky
                                                     Assistant United States Aftofhey
                                                     Attorney for the United States
                                                     United States Attorney's Office
                                                      101 West Main Street, Suite 8000
                                                     Norfolk, Virginia 23510
                                                     Office Number(757)441 -6331
                                                     Facsimile Number(757)441-6689
                                                     E-Mail Address - ioseDh.koskv@,usdoi.gov
